THE THIRTEENTH COURT OF APPEALS

                                    13-14-00545-CR


                                 The State of Texas
                                         v.
                           James Green aka Anthony Green


                                    On appeal from the
                      148th District Court of Nueces County, Texas
                             Trial Cause No. 14-CR-687-E


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

September 10, 2015.